FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt is acknowledged of amendment and remarks filed on 23 March 2022. 
Claim 1 has been amended.
Claim 2-4 and 7 are cancelled.
Claims 1, 5-6 and 8-10 are pending and presented for examination herein.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) filed 03/23/2022 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 5-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a single carrier” which renders the claim indefinite because it is unclear if the recitation of “a single carrier” is referring to the “solid carrier particles” or that the thyroid hormone drug comprises a different carrier which is recited as “a single carrier”.  If the recitation of “a single carrier” is supposed to be referring to the “solid carrier particles”, it is suggested that claim 1 be amended to recite “wherein the solid carrier particles are non-reducing sugar…”  In favor of compact prosecution, the recitation of “a single carrier” is being interpreted as referring to the “solid carrier particles”.  Dependent claims 5-6 and 8-10 are also rejected as being indefinite.
Claim 1 recites the limitation "the carrier" in line 8 which renders the claim indefinite because it is unclear if the recitation of “the carrier” is referring to the “solid carrier particles” or the “single carrier”.  In favor of compact prosecution, the recitation of “the carrier” is being interpreted as referring to the “solid carrier particles”.  Dependent claims 5-6 and 8-10 are also rejected as being indefinite.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1, 5-6 and 8-10 under 35 U.S.C. 103 as being unpatentable over PENG (“Influence of physical properties of carrier on the performance of dry powder inhalers”, Acta Parmaceutica Sinica B, 6(4), pages 308-318, 2016) in view of TSETI (US 2008/0178870 A1, cited as US 8,333,192 B2 in IDS filed 10/16/2020), BACKSTROM (US 20040171550 A1) and BECHTOLD-PETERS (US 2003/0007932 A1) is maintained.
Peng is primarily directed towards the influence of carriers with a larger particle size on the performance of dry powder inhalers (abstract).
Regarding claims 1, 5-6 and 8-10, Peng teaches that pulmonary drug delivery possesses several distinct advantages including that inhalation produces rapid systemic onset and drugs delivered via the lung are not susceptible to first pass metabolism (page 309, first column, first paragraph).  Peng teaches that  DPI (dry powder inhalers) consist of an active pharmaceutical ingredient (API) is suitable aerodynamic size of usually 1-5 µm for inhalation but a main problem with particles that small is that their high surface free energy makes them stick to each other or to any surface they encounter, that is why a DPI contains carrier particles as well as the drug particles to overcome the problem (page 309, first column, third paragraph).  Peng teaches that the amount of the API in a DPI is relatively low including 0.05%-10% (e.g. 95.95% to 90% of carrier particles) (page 309, second column, second paragraph).  Peng teaches DPI formulation of including a combined drug and carrier, where the carriers are particles with a size range of 50-200 µm (page 309, second column, third paragraph).
Peng does not specifically teach that the drug is a thyroid hormone drug and is one of levothyroxine or liothyronine or their salts.  Peng does not specifically teach that the carrier is a non-reducing sugar or sugar alcohol.  The deficiency is made up for by the teachings of Tseti, Backstrom and Bernstein.
	Tseti is primarily directed towards a composition comprising a thyroid hormone for administration by inhalation (see entire patent publication).
	Regarding claim 1, Tseti teaches a dry powder comprising thyroid hormone like levothyroxine and excipient like lactose (paragraph [0009]).  Tseti teaches that thyroid hormone includes liothyronine sodium (paragraph [0003]).
	Backstrom is primarily directed towards compositions comprising active polypeptide for administration by inhalation (abstract).
	Regarding claim 1, Backstrom teaches a composition for administration by inhalation that comprises an active polypeptide (paragraph [0011]).  Backstrom teaches that active polypeptide includes parathyroid hormone (paragraph [0017]).  Backstrom teaches that as reducing sugars such as lactose and glucose have a tendency to form complexes with proteins (e.g. polypeptides), non-reducing sugars including raffinose, trehalose, sucrose and mannitol are preferably used as additives (paragraph [0044]).
Bechtold-Peters is primarily directed towards dry powder inhaler formulations (abstract).
Regarding claim 1, Bechtold-Peters teaches a composition in the form for use in a dry powder inhalation device (paragraph [0004]).  Bechtold-Peters teaches that a carrier comprised in the composition includes trehalose, sucrose and mannitol (paragraph [0010]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a dry powder inhaler composition comprising a thyroid hormone including levothyroxine and liothyronine (e.g. polypeptides) and a carrier selected from including sucrose, trehalose and mannitol; wherein the aerodynamic size of the thyroid hormone is including 1-5 µm; wherein the size range of the carrier is 50-200 µm; and wherein the amount of the thyroid hormone is 0.05%-10% (e.g. which leaves 95.95% to 90% of carrier particles).  The person of ordinary skill in the art would have been motivated to make those modifications because 1) thyroid hormone including levothyroxine and liothyronine can be administered by inhalation as a part of a dry powder formulation as taught by Tseti and 2) suitable carriers including sucrose, trehalose and mannitol which are non-reducing sugars would avoid tendency to form complexes with polypeptides (e.g. thyroid hormone including levothyroxine and liothyronine) as compared to lactose which is a reducing sugar and has tendency to form complexes with proteins (polypeptides).   The person of ordinary skill in the art would have reasonably expected success because Peng teaches that pulmonary drug delivery possesses several distinct advantages including that inhalation produces rapid systemic onset and drugs delivered via the lung are not susceptible to first pass metabolism (page 309, first column, first paragraph).  Peng teaches that  DPI (dry powder inhalers) consist of an active pharmaceutical ingredient (API) is suitable aerodynamic size of usually 1-5 µm for inhalation but a main problem with particles that small is that their high surface free energy makes them stick to each other or to any surface they encounter, that is why a DPI contains carrier particles as well as the drug particles to overcome the problem (page 309, first column, third paragraph).  Peng teaches that the amount of the API in a DPI is relatively low including 0.05%-10% (e.g. 95.95% to 90% of carrier particles) (page 309, second column, second paragraph).  Peng teaches DPI formulation of including a combined drug and carrier, where the carriers are particles with a size range of 50-200 µm (page 309, second column, third paragraph).  Tseti teaches a dry powder comprising thyroid hormone like levothyroxine and excipient like lactose (paragraph [0009]).  Tseti teaches that thyroid hormone includes liothyronine sodium (paragraph [0003]).  Backstrom teaches a composition for administration by inhalation that comprises an active polypeptide (paragraph [0011]).  Backstrom teaches that active polypeptide includes parathyroid hormone (paragraph [0017]).  Backstrom teaches that as reducing sugars such as lactose and glucose have a tendency to form complexes with proteins (e.g. polypeptides), non-reducing sugars including raffinose, trehalose, sucrose and mannitol are preferably used as additives (paragraph [0044]).  Bechtold-Peters teaches that a carrier  for DPI composition includes trehalose, sucrose and mannitol (paragraph [0010]).
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.

Response to Arguments
Applicant’s first argument is that the combination of references do not teach, suggest or disclose levothyroxine or liothyronine as the particular active, the carrier is a non-reducing sugar or sugar alcohol, and that excipients, antioxidants and preservatives are not present. 
Applicant's arguments filed on 23 March 2022 have been fully considered but they are not persuasive.  In response, Peng teaches that the main components for a dry powder composition is an active with a suitable size of 1-5 µm and carrier particles to prevent the active particles from sticking to one another (page 309, first column, third paragraph).  Peng teaches that the carrier particles have a size range of 50-200 µm (page 309, second column, third paragraph).  Tseti teaches a dry powder comprising thyroid hormone like levothyroxine and excipient like lactose (paragraph [0009]).  Tseti teaches that thyroid hormone includes liothyronine sodium (paragraph [0003]).  Backstrom teaches a composition for administration by inhalation that comprises an active polypeptide (paragraph [0011]).  Backstrom teaches that active polypeptide includes parathyroid hormone (paragraph [0017]).  Backstrom teaches that as reducing sugars such as lactose and glucose have a tendency to form complexes with proteins (e.g. polypeptides), non-reducing sugars including raffinose, trehalose, sucrose and mannitol are preferably used as additives (paragraph [0044]).  Therefore, in light of the disclosure of Peng and the teachings of Tseti, Backstrom and Bechtold-Peters, the person of ordinary skill in the art would have been motivated to 1) substitute thyroid hormone including levothyroxine and liothyronine as the particular active, which are suitable as drugs to be administered as a dry powder by inhalation as taught by Tseti, to provide thyroid hormone including levothyroxine and liothyronine (e.g. peptide) as the active; and 2) replace lactose, which has a tendency to from complexes with proteins (e.g. polypeptides) as taught by Backstrom, with non-reducing sugars including trehalose, sucrose and mannitol as the carrier, which Bechtold-Peters teaches suitable as carriers for dry powder compositions.
	Applicant’s second argument is that Tseti teaches the use of excipients, Backstrom teaches the use of “enhancers” and Bechtold-Peters teaches use of coating excipients. 
In response Peng discloses that a dry powder composition can be composed of only the active particles and carrier particles (page 309, first column, third paragraph; second column, third paragraph).  Therefore, it would have been prima facie obvious to produce a dry powder with only the active particles and the carrier particles, and included thyroid hormone including levothyroxine and liothyronine to provide thyroid hormone as the active, which are suitable as active in a dry powder for administration for inhalation as taught by Tseti (described above), and included non-reducing sugar as the carrier instead of lactose which is a reducing sugar that has tendency to complex to polypeptides as taught by Backstrom (described above).
Further, it would have been prima facie obvious to omit excipients taught in Tseti, Backstrom and Bechtold-Peters if the functions of the respective excipients are not desired.  See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  See MPEP 2144.04(II).
Thus, for the reasons of record and for the reasons presented above claims 1, 5-6 and 8-10 are rejected under 35 U.S.C. 112(b) and under 35 U.S.C. 103(a).  


Conclusion and Correspondence
No claims are allowed.
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619








/Robert T. Crow/Primary Examiner, Art Unit 1634